     Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 1 of 19 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

Brian Towne                                      )
                                                 )
                                     Plaintiff,  )
                                                 )
v.                                               )
                                                 )
Karen Donnelly, George Mueller, Brian Vescogni, )
Matthew Kidder, David Gualandri, City of Ottawa, )
and County of LaSalle,                           )          Jury Trial Demanded
                                                 )
                                     Defendants. )
AND                                              )
                                                 )
Jeremiah Adams, Scott Cruz, and Randy Baxter, )
                                                 )
                  Respondents-in-discovery.      )


                                    COMPLAINT

      Plaintiff Brian Towne, through his attorneys Hale & Monico, complains of

Defendants Karen Donnelly, George Mueller, Brian Vescogni, Matthew Kidder, and

David Cualandri, City of Ottawa, and the County of LaSalle and identifies Jeremiah

Adams, Scott Cruz, and Randy Baxter as respondents-in-discovery pursuant to 735

ILCS 5/2-402, and states as follows:

                                       Introduction


1.    Plaintiff Brian Towne is the former State’s Attorney for LaSalle County,

Illinois. In November 2016, Plaintiff lost a hotly contested election against Defendant

Karren Donnelly, who was subsequently sworn in as LaSalle County State’s

Attorney.


                                            1
     Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 2 of 19 PageID #:2




2.    Defendant Donnelly, not satisfied with prevailing at the ballot, initiated an

investigation into her election opponent, Plaintiff. Defendant Donnelly’s motivation

was entirely a personal and political one and was both an abuse of her office and a

betrayal of the trust of the citizens of LaSalle County who voted for her in the election.

3.    Defendant Donnelly enlisted into her scheme several of her subordinates in the

State’s Attorney’s Office, two officers with the Ottawa Police Department, and a

retired police officer to assist her. Far from dissuading Defendant Donnelly from

pursuing this political vendetta, these seven individuals assisted Defendant Donnelly

in obtaining criminal indictments against Plaintiff that were not supported by facts

or the law.

4.    Plaintiff spent nearly two years fighting the criminal prosecution. On August

2, 2019, all of the criminal charges against Plaintiff were dismissed.

5.    Plaintiff Brian Towne brings this lawsuit not only to seek redress for the

violations of his rights but also to bring to light Karen Donnelly’s violation of the

public trust and the abuse of the powers of her office in retaliating against political

opponents.


                                         Parties


6.    Plaintiff Brian Towne is the former LaSalle County State’s Attorney and a

resident of LaSalle County, Illinois.

7.    Defendant Karen Donnelly is the current LaSalle County State’s Attorney and

a resident of LaSalle County, Illinois. During the relevant time, Defendant Donnelly




                                            2
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 3 of 19 PageID #:3




acted within the scope of her employment and under color of law. Defendant Donnelly

is sued in her individual capacity.

8.     Defendant George Mueller was, during the relevant time, an Assistant State’s

Attorney with the LaSalle County State’s Attorney’s Office and acted within the scope

of his employment and under color of law. Defendant Mueller is sued in his individual

capacity.

9.     Defendant Brian Vescogni was, during the relevant time, an Assistant State’s

Attorney with the LaSalle County State’s Attorney’s Office and acted within the scope

of his employment and under color of law. Defendant Vescogni is sued in his

individual capacity.

10.    Defendant Matthew Kidder was, during the relevant time, an Assistant State’s

Attorney with the LaSalle County State’s Attorney’s Office and acted within the scope

of his employment and under color of law. Defendant Kidder is sued in his individual

capacity.

11.    Defendant David Gualandri was, during the relevant time, a law enforcement

officer employed by the Police Department of the City of Ottawa. He acted under color

of law and within the scope of his employment. Defendant Gualandri is sued in his

individual capacity.

12.    Jeremiah Adams is named as a Respondent-in-Discovery pursuant to 735 ILCS

5/2-402. During the relevant time, Adams was employed as an Assistant State’s

Attorney with the LaSalle County State’s Attorney’s Office and acted within the scope

of his employment and under color of law.



                                          3
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 4 of 19 PageID #:4




13.    Scott Cruz is named as a Respondent-in-Discovery pursuant to 735 ILCS 5/2-

402. During the relevant time, Cruz was employed as a law enforcement officer with

the Police Department of the City of Ottawa and acted within the scope of his

employment and under color of law.

14.    Randy Baxter is named as a Respondent-in-Discovery pursuant to 735 ILCS

5/2-402. During the relevant time, Baxter – a retired police officer – was employed by

either the City of Ottawa or LaSalle County as an investigator to assist in the

investigation into Plaintiff Brian Towne and acted within the scope of his

employment in that role. In that role, Baxter acted under color of law.

15.    City of Ottawa, Illinois is a municipal corporation organized and doing

business under the laws of the State of Illinois. During the relevant time, City of

Ottawa employed Defendant Gualandri and Cruz as law enforcement officers with

the Ottawa Police Department. Respondent-in-discovery Baxter may have been

employed by this municipal corporation and did act within the scope of his

employment during the relevant time.

16.    County of LaSalle is a municipal corporation organized and doing business

under the laws of the State of Illinois. During the relevant time, County of LaSalle

employed Defendants Mueller, Vescogni, and Kidder and Jeremiah Adams as

assistant state’s attorneys. Respondent-in-discovery Baxter may have been employed

by this municipal corporation and did act within the scope of his employment during

the relevant time.




                                          4
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 5 of 19 PageID #:5




                                 Jurisdiction and Venue

17.     This action arises under the laws of the United States, particularly the Civil

Rights Act, Title 42 of the United States Code, Sections 1983 and 1988, and under

the laws of the State of Illinois.

18.     The jurisdiction of this Court is invoked under the provisions of Title 28 of the

United States Code, Sections 1331 and 1343. Plaintiff also invokes the supplemental

jurisdiction of this Court pursuant to Title 28 of the United States Code, Section

1367.

19.     Venue is proper in the United States District Court for the Northern District

of Illinois, Eastern Division, under Title 28 of the United States Code, Section

1391(b)(2), as the events complained of occurred within this district.

                                     Factual Allegations


20.     In 1992, Plaintiff fulfilled a lifelong dream and was hired as an assistant state’s

attorney with the LaSalle State’s Attorney’s Office (“SAO”).

21.     In 2006, Plaintiff was appointed LaSalle County State’s Attorney when Joseph

Hettel was appointed as a circuit court judge.

22.     Plaintiff was duly elected State’s Attorney in his own right in 2008 and again

in 2012 as a Democrat.

23.     In 2012, Defendant Donnelly was a law clerk in the SAO.

24.     In April 2012, Donnelly’s son Cody was indicted by the LaSalle County State’s

Attorney’s Office for criminal offenses.




                                              5
       Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 6 of 19 PageID #:6




25.     While in her role as a law clerk, Defendant Donnelly made numerous attempts

to improperly access the State’s Attorney’s file on the criminal prosecution of her son

despite being repeatedly informed that she was not permitted to view the file due to

the conflict.

26.     Eventually, Plaintiff had to physically lock the file away to prevent Defendant

Donnelly from accessing it.

27.     Cody eventually entered a guilty plea to the criminal charges and was

sentenced to four years in prison.

28.     Based on her subsequent actions, it is apparent that Defendant Donnelly’s

personal grudge against Plaintiff started with the SAO’s prosecution of Defendant’s

son.

29.     Upon completion of law school, Defendant Donnelly applied for an entry-level

position with the SAO. Due to a poor work ethic and personality disputes with

members of his staff, Plaintiff did not hire Defendant Donnelly as an assistant state’s

attorney.

30.     In the Fall of 2015, Defendant Donnelly announced her candidacy for State’s

Attorney as a Republican. Defendant Donnelly began making attacks on Plaintiff

that went far beyond typical campaigning.

31.     Defendant Donnelly was assisted in her campaign by Defendant Mueller (who

was Donnelly’s boss at the time) and a local attorney named Julie Ajster, whose fiancé

had been criminally prosecuted by the SAO when Plaintiff was the LaSalle County

State’s Attorney.



                                           6
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 7 of 19 PageID #:7




32.    Defendant Donnelly’s campaign became nasty against Plaintiff. This included

personal attacks against Plaintiff’s character and allegations of criminal conduct.

33.    In November 2016, Defendant Donnelly won the election for LaSalle County

State’s Attorney against Plaintiff. Defendant Donnelly was sworn in as State’s

Attorney on December 1, 2016.

34.    On March 22, 2017, Defendants Donnelly, Mueller, Vescogni, and Kidder, as

well as Jeremiah Adams, participated in a meeting with Defendant Gualandri.

During this meeting, Defendant Donnelly stated she and her office (namely the

aforementioned assistant state’s attorneys) had been conducting an investigation into

Plaintiff’s conduct as State’s Attorney and requested Defendant Gualandri continue

the investigation.

35.    Plaintiff and Defendant Gualandri had previously been in conflict over

charging an individual for criminal acts. Plaintiff declined to charge the individual

based on the evidence and Defendant Gualandri, who wanted the individual charged,

subsequently supported Defendant Donnelly during the 2016 election.

36.    It is well-established that the investigation of a former State’s Attorney or

Assistant State’s Attorney by the office they were formerly part of is highly

problematic and creates the appearance of bias.

37.    As such, there are multiple options available to prevent such a conflict. The

Office of the Attorney General and other State’s Attorneys for other counties could

have been requested by the LaSalle County SAO to investigate the claims against




                                          7
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 8 of 19 PageID #:8




Plaintiff. The LaSalle County SAO could also have asked a court to appoint a Special

Prosecutor to investigate the claims against Plaintiff.

38.    Defendant Donnelly chose to forego these options and instead chose to

personally investigate Plaintiff with the assistance of Defendants Mueller, Vescogni,

and Kidder and Jeremiah Adams.

39.    Defendant Donnelly also chose to involve Defendant Gualandri – likely due to

his prior conflict with Plaintiff and his support of Donnelly during the election – and

two other individuals to investigate Plaintiff, rather than request the investigation

be completed by a law enforcement agency with no prior connection to the former

LaSalle County State’s Attorney.

40.    This investigation – and subsequent criminal prosecution – was wholly

political and motivated by personal animosity towards Plaintiff.

41.    Indeed, during a meeting, Defendant Mueller stated that all they needed was

one shred of evidence against Plaintiff to pursue this political prosecution.

42.    It is readily apparent that these prosecutors ignored their responsibility to

seek justice and instead abused their authority to persecute Plaintiff. They expended

and wasted time, energy, and taxpayer resources in pursuing this personal and

political vendetta.

43.    Defendant Gualandri, Cruz, and Baxter were willing participants in this fraud

of an investigation. Upon information and belief, these three officers interviewed

witnesses who made exculpatory and/or favorable statements about Plaintiff.

Defendant Gualandri, Cruz, and Baxter did not document these statements and



                                           8
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 9 of 19 PageID #:9




concealed the fact that such interviews took place. This information was never

disclosed to Plaintiff during his criminal prosecution.

44.    Throughout the investigation, Defendants Donnelly, Mueller, and Kidder

continued to be intimately involved. Upon information and belief, Donnelly

transported a witness to be interviewed and sat in during her statement to the

officers. Likewise, Defendant Kidder was present during one of the witness

interviews that was concealed from Plaintiff.

45.    Ultimately, Defendants’ investigation did not reveal criminal acts by Plaintiff.

46.    However, the facts were beside the point and, notwithstanding the lack of any

probable cause or evidence of wrongdoing, Defendants chose to present the “case” to

the Grand Jury.

47.    In September 2017, Defendants Donnelly, Mueller, and Kidder presented

“evidence” to the Grand Jury.

48.    Defendants Donnelly, Mueller, Vescogni, and Kidder and R-I-D Adams were

personally involved in the investigation prior to the presentment of the matter to the

Grand Jury. As such, these prosecutors acted as investigators and not merely

prosecutors and do not have any immunity from this suit.

49.    Upon information and belief, Defendant Gualandri testified and made

numerous false statements in an attempt to obtain an indictment, which was

ultimately secured.




                                           9
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 10 of 19 PageID #:10




50.      In addition, upon information and belief, Defendants Donnelly, Mueller, and

Kidder made misstatements to the Grand Jury in their attempt to obtain an

indictment.

51.      The indictments obtained by Defendants were not supported by probable

cause.

52.      The conduct by Defendants was not in the interests of justice. Rather, it was

done to settle a political score against Plaintiff.

53.      Upon being informed of the indictments, Plaintiff surrendered himself.

Plaintiff was subsequently placed on a $50,000 bond and his freedom of movement

was limited due to the pending criminal charges.

54.      In October 2017, Defendants re-presented the “case” to the Grand Jury to

secure amended indictments. As with those returned in September, these indictments

were not supported by probable cause and based on false and misleading testimony.

55.      In the criminal proceeding, Plaintiff filed a motion for the appointment of a

special prosecutor and the motion was granted on November 28, 2017.

56.      Greg McClintock was appointed Special Prosecutor on February 14, 2018.

57.      Defendants Donnelly and Mueller filed a notice of appeal of the court’s decision

to appoint a special prosecutor. Defendants Donnelly and Mueller had no legal basis

to do so. Indeed, Defendants Donnelly and Mueller knew they had no basis for an

appeal (which was premised on civil procedure despite this being a criminal

prosecution) but proceeded with the appeal regardless. Upon information and belief,

Defendant Mueller admitted to a third party that they knew they would lose the



                                            10
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 11 of 19 PageID #:11




appeal but would petition the Illinois Supreme Court for review because it was an

“interesting” issue.

58.     In December 2018, while Defendant Donnelly’s frivolous appeal was pending,

Plaintiff filed a speedy trial demand.

59.     In March 2019, the appellate court denied Defendant Donnelly’s appeal and

found there was no jurisdiction for the appeal. Such a holding was not surprising as

a second-year law student could see Defendant Donnelly’s appeal was without merit.

60.     In June 2019, the Illinois Supreme Court denied Defendant Donnelly’s petition

for leave to appeal.

61.     On July 19, 2019, the trial court heard argument over Plaintiff’s motion to

dismiss on grounds that his right to a speedy trial was violated by Defendant

Donnelly’s frivolous appeal of the appointment of the special prosecutor as Plaintiff

had not been brought to trial in a timely manner.

62.     On August 2, 2019, the trial court granted Plaintiff’s motion and all criminal

charges against Plaintiff were dismissed.

63.     On August 6, 2019, Defendant Donnelly filed a motion to be re-instated as

prosecutor for the case; this motion had no legal merit.

64.     Defendant Donnelly’s motion was denied by the trial court and Defendant

Donnelly made inflammatory statements to the media and accused the Special

Prosecutor of having improper motives. On the contrary, Defendants were the ones

with the improper motives and had stretched out this malicious prosecution for years.




                                            11
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 12 of 19 PageID #:12




65.     For nearly two years, Brian Towne’s life was hell. He faced criminal charges

that were not supported by probable cause for the sole reason of having the audacity

of running for elected office and opposing Karen Donnelly in an election. He had to

retain attorneys to defend him in both the criminal prosecution and the appeals. And

his reputation has been utterly destroyed due to the amount of press given to

Defendants’ political prosecution of him.

66.     Defendants’ conduct is something one would expect in a totalitarian

government where political opponents are routinely persecuted and executed; it is not

expected here.

67.     Prosecutors are under an ethical obligation to use their authority to seek

justice and not to settle personal or political scores. It is apparent that the Defendants

violated that sacred oath.

68.     The conduct of these Defendants in abusing their office and the public trust is

appalling and shocks the conscience. Plaintiff brings this lawsuit not only to seek

redress for the violation of his civil rights but to deter similar misconduct in the

future.


                                         Claims

                                      Count I
                                 42 U.S.C. § 1983
                        Violation of the First Amendment
           Defendants Donnelly, Mueller, Vescogni, Kidder, and Gualandri
69.     Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.




                                            12
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 13 of 19 PageID #:13




70.      In running for LaSalle County State’s Attorney, Plaintiff engaged in an activity

protected by the First Amendment.

71.      Defendants Donnelly, Mueller, Vescogni, Kidder, and Gualandri subjected

Plaintiff to criminal prosecution for charges that were not supported by probable

cause.

72.      Plaintiff’s criminal prosecution by these Defendants was motivated by

Plaintiff’s First Amendment activity, i.e. running for LaSalle County State’s Attorney

in the 2016 election.

73.      The criminal prosecution of a political opponent is, without a doubt, likely to

deter First Amendment activity.

74.      Plaintiff was subjected to criminal prosecution on charges for which there were

no probable cause.

75.      Plaintiff’s criminal prosecution was based on Plaintiff exercising his right to

free speech, specifically Plaintiff’s campaign for LaSalle County State’s Attorney.

76.      By subjecting Plaintiff to criminal prosecution for which there was no probable

cause – which was motivated by Plaintiff’s engaging in First Amendment activity –

Donnelly, Mueller, Vescogni, Kidder, and Gualandri violated Plaintiff’s rights under

the First Amendment.

77.      As a result of the violation of his First Amendment rights through this

prosecution, Plaintiff was injured and suffered damages.


Wherefore, Plaintiff Brian Towne prays for judgment in his favor and against

Defendants Donnelly, Mueller, Vescogni, Kidder, and Gualandri on this claim and for


                                            13
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 14 of 19 PageID #:14




an award of compensatory and punitive damages, attorneys’ fees, costs, and any

additional relief that is just and appropriate.

                                      Count II
                                 42 U.S.C. § 1983
                       Violation of the Fourth Amendment
           Defendants Donnelly, Mueller, Vescogni, Kidder, and Gualandri
78.     Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

79.     Defendants Donnelly, Mueller, Vescogni, Kidder, and Gualandri secured

numerous criminal indictments against Plaintiff that were not supported by probable

cause. This was done by presenting false and misleading information the Grand Jury.

80.     Plaintiff was detained pursuant to those indictment. Plaintiff was ultimately

released on bond but was subjected to conditions that restricted his liberty in a way

that would not have existed absent the criminal indictments secured by Defendants

Donnelly, Mueller, Vescogni, Kidder, and Gualandri.

81.     Plaintiff was not released from this bond until his charges were dismissed.

82.     By subjecting Plaintiff to criminal prosecution for which there was no probable

cause, Defendants Donnelly, Mueller, Vescogni, Kidder, and Gualandri violated

Plaintiff’s rights under the Fourth Amendment.

83.     As a result of the violation of his Fourth Amendment rights, Plaintiff was

injured.


Wherefore, Plaintiff Brian Towne prays for judgment in his favor and against

Defendants Donnelly, Mueller, Vescogni, Kidder, and Gualandri on this claim and for




                                            14
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 15 of 19 PageID #:15




an award of compensatory and punitive damages, attorneys’ fees, costs, and any

additional relief that is just and appropriate.

                                     Count III
                                    Illinois law
                              Malicious Prosecution
             Defendants Donnelly, County of LaSalle, and City of Ottawa
84.     Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

85.     Plaintiff was subjected to criminal prosecution based on charges that were not

supported by probable cause.

86.     This criminal prosecution was initiated and continued by Defendant Karen

Donnelly, assistant state’s attorneys employed by the County of LaSalle, and law

enforcement officers employed by the City of Ottawa. In addition, R-I-D Baxter was

employed by one of the municipalities and acted within the scope of his employment.

87.     Defendant Donnelly and the County and City employees acted with malice.

Defendant Donnelly, in particular, acted due to her personal animosity towards

Plaintiff based on his prior criminal prosecution of Cody Donnelly, his decision not to

hire Defendant as an entry level assistant state’s attorney, and his opposition to

Defendant in the 2016 election.

88.     The charges were dismissed in Plaintiff’s favor.

89.     The County and City employees acted within the scope of their employment

during the relevant time. As a result, the County of LaSalle and the City of Ottawa

are liable under the legal theory of Respondeat Superior.




                                            15
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 16 of 19 PageID #:16




90.     Plaintiff suffered damages as a result of being subjected to criminal

prosecution to charges for which there were no probable cause.


Wherefore, Plaintiff Brian Towne prays for judgment in his favor and against

Defendants Donnelly, the County of LaSalle, and the City of Ottawa on this claim

and for an award of compensatory and punitive damages, costs, and any additional

relief that is just and appropriate.

                                      Count IV
                                     Illinois law
                    Intentional Infliction of Emotional Distress
             Defendants Donnelly, County of LaSalle, and City of Ottawa
91.     Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

92.     Plaintiff was subjected to criminal prosecution based on charges that were not

supported by probable cause. This prosecution was due to Plaintiff having opposed

Defendant Karen Donnelly in the 2016 election for LaSalle County State’s Attorney.

93.     This criminal prosecution was initiated and continued by Defendant Karen

Donnelly, assistant state’s attorneys employed by the County of LaSalle, and law

enforcement officers employed by the City of Ottawa.

94.     The criminal prosecution, media statements, and overall conduct of Defendant

Donnelly, the County employees, and the City employees were done with an intention

to cause emotional distress to Plaintiff.

95.     The conduct of these Defendants exceeded the bounds of civilized society and

was extreme and outrageous. These Defendants abused their offices and violated the




                                            16
      Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 17 of 19 PageID #:17




public’s trust by commencing and continuing a criminal prosecution that was not

based on probable cause but was motivated by personal and political animus.

96.     The County and City employees acted within the scope of their employment

during the relevant time. As a result, the County of LaSalle and the City of Ottawa

are liable under the legal theory of Respondeat Superior.

97.     Plaintiff suffered emotional distress from the ongoing criminal prosecution,

which did not end until the charges were dismissed in August 2019.

98.     Plaintiff continues to suffer harm to his emotional well-being and reputation

to this day due to the media attention surrounding the misconduct taken by

Defendants in subjecting Plaintiff to this criminal prosecution.


Wherefore, Plaintiff Brian Towne prays for judgment in his favor and against

Defendants Donnelly, the County of LaSalle, and the City of Ottawa on this claim

and for an award of compensatory and punitive damages, costs, and any additional

relief that is just and appropriate.

                                      Count V
                                    Illinois law
                                  Indemnification
                   Defendants County of LaSalle and City of Ottawa
99.     Plaintiff incorporates all paragraphs of this Complaint as though fully set forth

herein.

100.    During the relevant time, Defendants Mueller, Vescogni, Kidder were

employed as assistant state’s attorneys with the LaSalle County State’s Attorney’s

Office and acted within the scope of their employment.




                                            17
   Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 18 of 19 PageID #:18




101.   Under 745 ILCS 10/9-102, County of LaSalle is required to indemnify all

County employees for any judgment against them for acts or omissions done within

the scope of their employment.

102.   During the relevant time, Defendant Gualandri was employed as a law

enforcement officer with the City of Ottawa police department and acted within the

scope of his employment.

103.   Under 745 ILCS 10/9-102, City of Ottawa is required to indemnify all City

employees for any judgment against them for acts or omissions done within the scope

of their employment.


Wherefore, Plaintiff Brian Towne prays for judgment in his favor and that County of

LaSalle be required to indemnify any County employee found liable in this matter

and pay any award of compensatory damages, attorneys’ fees, and costs. Plaintiff

Brian Towne further prays for judgment in his favor and that City of Ottawa be

required to indemnify any City employee found liable in this matter and pay any

award of compensatory damages, attorneys’ fees, and costs.

                                   Jury Demand

Plaintiff Brian Towne demands a trial by jury.



                                             Respectfully submitted,

                                             /s/ Shawn W. Barnett
                                             Attorney No. 6312312
                                             sbarnett@halemonico.com
                                             (312) 870-6905



                                        18
   Case: 1:20-cv-04097 Document #: 1 Filed: 07/13/20 Page 19 of 19 PageID #:19




Hale & Monico, LLC
53 West Jackson, Suite 337
Chicago, IL 60604
HaleMonico.com




                                       19
